DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-9 and 14-24 were pending and previously rejected. Claims 1, 14, 15, and 22-24 were amended. Claims 1-9 and 14-24 remain pending and are examined in this office action.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Korea on (1) February 18, 2014, (2) July 11, 2017, and (3) June 5, 2015. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
35 USC § 112(b): 
Applicant’s arguments with respect to the previous § 112(b) rejections of claims 1-9 and 14-24 (pgs. 9-10 of remarks filed 5/18/2022) have been fully considered and they are persuasive. Applicant has amended independent claims to clarify that the signal correlation is computed “based on the snapshot of the power signal or based the plurality of the snapshots depending on whether the load apparatus is in the steady state or the transient state” – which overcomes the previous issues of indefiniteness. Therefore, the § 112(b) rejections of claims 1-9 and 14-24 are withdrawn. 

Allowable Subject Matter
Claim 1-9 and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to § 112(b), Applicant has amended independent claims to clarify that the signal correlation is computed “based on the snapshot of the power signal or based the plurality of the snapshots depending on whether the load apparatus is in the steady state or the transient state” – which sufficiently clarifies the claims such that they are no longer indefinite. 
With respect to the prior art, independent claims 1, 14, and 15 remain novel and non-obvious over the prior art for the following reasons:
US 20140277769 A1 to Matsuoka teaches an energy management system for managing power demand (Matsuoka: ¶ 0063) including processor/storage/communication components (Matsuoka: ¶ 0063) configured to receive notification from a utility provider of a demand response event for reducing energy usage, i.e. request signal (Matsuoka: ¶ 0123 and Fig. 31A step 3102); select a subscriber corresponding to the demand response event from enrolled energy consumers identified for participation in the demand response event (Matsuoka: ¶ 0125 and ¶ 0136-0139; also see Fig. 31A step (3104)); transmit guidance information for the demand response event to a communication device of said subscriber ((Matsuoka: ¶ 0284 device (300),  ¶ 0206; ¶ 0285 and Figs. 24A-C; also see Figs. 26A-C and ¶ 0300-0301; for context, see ¶ 0126 energy management system determines ways to reduce energy used, and some techniques for managing consumption of identified consumers are described in Figs. 14-28); transmit a command to control a load of apparatuses or to schedule a control of the load of the apparatuses (Matsuoka: ¶ 0063, ¶ 0077 energy management system provides commands to control one or more energy consuming devices); monitor overall energy consumption by a monitoring unit for one or more loads (Matsuoka: ¶ 0225-0226, ¶ 0063, and ¶ 0066); grant compensation to the subscriber when the power consumption by the single load apparatus is reduced in accordance to said guidance information (Matsuoka: Fig. 31A-B and ¶ 0345 showing compensation/reward provided to a customer if the reduction is energy was greater than a target reduction in energy; also see ¶ 0064, ¶ 0066, ¶ 0071). Matsuoka further teaches a probability of each identified energy consumer participating in the DR program (Matsuoka: ¶ 0139) and the probability of a customer participating in a demand response event and the amounts of energy likely to be shifted if a customer is selected for the DR event (Matsuoka: ¶ 0139) and power consumption being based on one or more energy consuming devices (Matsuoka: ¶ 0064, ¶ 0066, ¶ 0071).
US 20150345812 A1 to Murthy teaches computing a signal correlation to reflect power information of the load apparatuses (Murthy: ¶ 0024) based on a snapshot of a power signal (Murthy: ¶ 0028; also see ¶ 0053-0055); classify said power information based on component units constituting a single load apparatus based on the signal correlation of said selected subscriber to generate a data set for the component units based on the classified power information (Murthy: Fig. 4 and ¶ 0050-0056 showing the measurements for the individual components of each “TEL” correlated with different operating modes and classified to generate the component load profiles; ¶ 0049 implemented by energy gateway), and map and recombine the classified data set (Murthy: ¶ 0061, ¶ 0069-0071 and ¶ 0057); monitoring a power consumption by the load apparatus based on the recombined classified data set (Murthy: ¶ 0024 showing correlating generated load profiles with DR event; and ¶ 0072-0073, ¶ 0069-0071, ¶ 0057, Fig. 1A and ¶ 0020-0022); 
US 20100117625 A1 to Botts teaches wherein said subscriber information is stored in a memory (Botts: ¶ 0036 “The known energy usage data may be stored in a memory unit”), wherein said subscriber information includes: power consumption by said single load apparatus of said subscriber (Botts: ¶ 0011 showing recording of energy usage information for the appliance; also ¶ 0055 “The energy usage information also can be transferred or uploaded to a computer or storage device”); 
US 20130254151 A1 to Mohagheghi teaches using a probability function to estimate the probability that a subscriber will comply with a demand response request, i.e. reduce power usage, based on the compensation/incentives provided to the subscriber (Mohagheghi: ¶ 0033 showing determining a compliance probability using probability function and then tuning it based on behavioral information, which as per ¶ 0022 the behavioral information may indicate that the customer is more likely to comply with the demand response request based on high incentive payments awarded for compliance; and selecting the subscriber for a demand response event based on power consumption (Mohagheghi: ¶ 0018, ¶ 0032; which as per Matsuoka and Botts above includes consumption of an individual device) and a probability distribution function (Mohagheghi: ¶ 0011, ¶ 0013-0014, ¶ 0022, ¶ 0033).
However, none of the references previously cited by the examiner teach, considered in the context of the claim and as a whole, the limitations for detecting whether the load apparatus is in a transient state or a steady state, generate a data set including a snapshot when the load apparatus is in a steady state, and generate a data set including a plurality of snapshots when the load apparatus is in a transient state; and computing a signal correlation based on the snapshot of the power signal or based on the plurality of the snapshots depending on whether the load apparatus is in the steady state or in the transient state. While Murthy teaches computing a signal correlation to reflect power information of the load apparatuses (Murthy: ¶ 0024) based on a snapshot of a power signal (Murthy: ¶ 0028; also see ¶ 0053-0055), Murthy does not distinguish or take snapshots when the load apparatus is determined to be in a transient state and when the load apparatus is determined to be in a steady state to computer the signal correlation. 
US 20120310431 A1 to Cheetham (previously cited) teaches a system for selecting consumers for demand response events (Cheetham: ¶ 0010-0018 generally). WO 2013147555 A1 to Han et al. (Han, previously cited) is the most relevant foreign reference and teaches monitoring loads during a demand response event and providing incentives to consumers (Han: ¶ 0044-0051) but does not cure the deficiencies above. NPL Reference U (“Demand Response for Residential Appliances via Customer Reward Scheme”, see current PTO-892) is the most relevant NPL reference and teaches a reward-based demand response algorithm that monitors loads of appliances and appliance usage patterns in households (pgs. 809-818) - but also does not cure the deficiencies above. 
Therefore, independent claims 1, 14, and 15 are allowable over the prior art. Dependent claims 2-9 and 16-24 are also allowable over the prior art as they depend from claims 1, 14 and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628       

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628